Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al (US 20220030553 A1) hereinafter as Yoshioka1 in view of Yoshioka et al (US 20220015043 A1) hereinafter as Yoshioka2.
Regarding claim(s) 1,14 and 15, Yoshioka1 discloses a method for performing, by a first device (See Fig(s). 1 device 20A), groupcast communication with one or more devices in a group (See Fig(s). 1 group formed by devices 20A and 20B), the method comprising: 
determining a number of physical sidelink feedback channel (PSFCH) resources related to a physical sidelink shared channel (PSSCH) resource (See ¶ 37, user equipment 20 selects transmission resources (PSSCH and PSCCH/PSFCH corresponding to PSSCH) from the candidate resources); 
Yoshioka1 fails to disclose selecting a negative acknowledgment (NACK)-only hybrid automatic repeat request (HARQ) feedback, based on a size of the group being greater than the number of PSFCH resources; transmitting, to the one or more devices, information related to the NACK-only HARQ feedback; transmitting, to the one or more devices, data based on the PSSCH resource; and receiving NACK from at least one second device, based on failure of decoding of the data by the at least one second device among the one or more devices.  
Yoshioka2 discloses selecting a negative acknowledgment (NACK)-only hybrid automatic repeat request (HARQ) feedback (See ¶ 50,  NACK, a HARQ response is transmitted, and all the user equipment’s 20 included in the group transmit an HARQ response using a single PSFCH resource), based on a size of the group being greater than the number of PSFCH resources (See ¶ abstract, 9, 45-47, group sizing is based on number of users within a group See Fig(s). 8); 
transmitting, to the one or more devices, information related to the NACK-only HARQ feedback (See Fig(s). 8-9 information is transmitted within a group as appropriate); transmitting, to the one or more devices, data based on the PSSCH resource (See ¶ 77-79, 83, in D2D communication, the transmitting unit 210 transmits, to another user equipment 20, a PSCCH (Physical Sidelink Control Channel), a PSSCH ); and receiving NACK from at least one second device, based on failure of decoding of the data by the at least one second device among the one or more devices (See ¶ 48-51).  
The use of ACK/NACK signaling within the groupcast optimizing for proper bandwidth utilization. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Yoshioka2 within Yoshioka1, so as to enhance overall network performance by optimizing for proper bandwidth utilization.


Regarding claim(s) 2, Yoshioka2 discloses wherein, based on successful decoding of the data by at least one third device among the one or more devices, no ACK is received from the at least one third device (See ¶ 48-51, See Fig(s). 8-9).  Reasons for combining same as claim 1.
 .  
Regarding claim(s) 3, Yoshioka2 discloses wherein, based on the NACK-only HARQ feedback, (i) the NACK is transmitted by the at least one second device which fails to decode the data among the one or more devices in the group (See ¶ 48-51, See Fig(s). 8-9). and (ii) ACK is not transmitted by at least one third device which succeeds in decoding the data among the one or more devices in the group ( See Fig(s). 1 In the case of either ACK or NACK, a HARQ response is transmitted, and the user equipment’s 20 included in the group transmit a HARQ response using different PSFCH resources).  Reasons for combining same as claim 1.
Regarding claim(s) 4-5, Yoshioka2 discloses wherein the NACK is received from the at least one second device based on one PSFCH resource ( See Fig(s). 1 In the case of either ACK or NACK, a HARQ response is transmitted, and the user equipment’s 20 included in the group transmit a HARQ response using different PSFCH resources).  Reasons for combining same as claim 1.
Regarding claim(s) 6, Yoshioka2 discloses wherein the information related to the NACK-only HARQ feedback is transmitted to the one or more devices through a sidelink control information (SCI) (See ¶ 62 The status in the sidelink transmission may be, for example, the number of reception-side UEs of groupcast, or may be a power offset value with respect to the transmission power of PSCCH or PSSCH via which groupcast is transmitted.).  Reasons for combining same as claim 1.
Regarding claim(s) 7, Yoshioka2 discloses wherein the SCI includes a field representing the NACK- only HARQ feedback (See ¶ 62-63, 118, the field indicator is a bit value for the NACK only HARQ feedback).  Reasons for combining same as claim 1.
Regarding claim(s) 8, Yoshioka2 discloses wherein the number of PSFCH resources is determined based on a size of the PSSCH resource (See ¶ abstract, 9, 45-47, group sizing is based on number of users within a group See Fig(s). 8).  Reasons for combining same as claim 1.
Regarding claim(s) 9, Yoshioka2 discloses retransmitting the data to the one or more devices based on the NACK (See ¶ 159, sidelink communication is an example of direct communication between terminals. An HARQ response is an example of a response related to retransmission control. PSFCH is an example of a channel that receives an HARQ response. ).  Reasons for combining same as claim 1.
Regarding claim(s) 10, Yoshioka2 discloses based on transmitting the information related to the NACK-only HARQ feedback through a sidelink control information (SCI) related to initial transmission of the data, the information related to the NACK-only HARQ feedback is transmitted to the one or more devices through a SCI related to retransmission of the data (See ¶ 159, sidelink communication is an example of direct communication between terminals. An HARQ response is an example of a response related to retransmission control. PSFCH is an example of a channel that receives an HARQ response. ).  Reasons for combining same as claim 1.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411